COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Chafin and Decker
PUBLISHED


            Argued at Norfolk, Virginia


            ANDREW WALLACE
                                                                                OPINION BY
            v.     Record No. 1476-14-1                                    JUDGE WILLIAM G. PETTY
                                                                                JULY 28, 2015
            COMMONWEALTH OF VIRGINIA


                         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                          Timothy S. Fisher, Judge

                           Charles E. Haden for appellant.

                           Christopher P. Schandevel, Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   Andrew Wallace entered a conditional guilty plea to one count of indecent liberties with a

            child in violation of Code § 18.2-370.1. Wallace now appeals the denial of his pretrial motion to

            dismiss for lack of a speedy trial. On appeal, Wallace argues that the trial court erred in denying

            his motion to dismiss because the Commonwealth failed to bring him to trial within the period

            required by Code § 19.2-243 and the Sixth Amendment of the United States Constitution. For

            the following reasons, we affirm the trial court’s ruling.

                                                          I. BACKGROUND

                   On August 23, 2012, Wallace was arrested on a warrant charging indecent liberties with a

            child. A preliminary hearing was held on December 5, 2012. Thereafter, Wallace was

            continuously held in custody until the date of his guilty plea. Wallace was indicted on January

            14, 2013. Trial was set for February 19, 2013.
       On February 19, 2013, the trial court granted Wallace’s motion to continue the case to

docket call on March 11, 2013. On March 7 and April 1, 2013, Wallace wrote letters to the clerk

requesting a new attorney. At docket call on March 11, 2013, the trial court set the case for a

jury trial on April 22, 2013.

       On April 17, 2013, the trial court granted Wallace’s attorney’s motion to withdraw and

appointed a new attorney. On Wallace’s motion, the court continued the case to docket call on

May 17, 2013.

       On June 7, 2013, the trial court granted the Commonwealth’s motion to continue the case

to August 26, 2013. On June 10, 2013, Wallace wrote to his second attorney asking him to

withdraw and to the clerk’s office asking for new counsel. He sent another letter to the clerk’s

office on July 22, 2013. On August 13, 2013, the trial court granted Wallace’s motion for new

counsel, appointed a third attorney to represent Wallace, and granted Wallace’s motion to

continue the case until August 26, 2013.

       On August 26, 2013, the trial court granted a joint motion to continue the case to the

September 9, 2013 docket call because of the appointment of new defense counsel. Again on

September 9, 2013, the trial court granted a joint motion to continue the case to the October 14,

2013 docket call. On October 15, 2013, on Wallace’s motion, the trial court continued the case

and set a trial date of January 14, 2014, because defense counsel needed more time to prepare.

       The day before the scheduled trial, the trial court was notified by someone in the

Commonwealth’s Attorney’s office that the assigned prosecutor’s child had a medical

emergency and the prosecutor was unable to be present for trial. On January 14, 2014, the trial

court granted the Commonwealth’s motion to continue the case because of the unavailability of

the prosecutor handling the case. Another prosecutor told the court that the assigned prosecutor

was unavailable because her presence was required at Duke University Hospital where her son
                                               -2-
was hospitalized. Wallace objected to the continuance.1 The trial court continued the case to

March 12, 2014.

       On January 31, 2014, Wallace’s third attorney moved to withdraw. On February 3, 2014,

Wallace filed a pro se motion to dismiss the charges against him due to a violation of his right to

a speedy trial. On February 11, 2014, the trial court granted Wallace’s attorney’s motion to

withdraw, appointed a fourth attorney to represent Wallace, and on Wallace’s motion continued

the case until the March 10, 2014 docket call.

       On March 10, 2014, the court granted a joint motion to continue the case until a jury trial

on June 3, 2014.

       On March 19 and April 7, 2014, Wallace sent letters to the clerk’s office complaining

about his fourth attorney and demanding that his case be dismissed for speedy trial violations.

On April 18, 2014, the court granted Wallace’s fourth attorney’s motion to withdraw, appointed

a fifth attorney, and on Wallace’s motion continued the case to June 3, 2014.

       On April 25, 2014, the trial court granted a joint motion for a continuance until docket

call on June 9, 2014 because of the unavailability of Wallace’s attorney for the June 3 trial.

       On May 16, 2014, on Wallace’s motion, the court continued the case to trial on August

19, 2014.

       On July 28, 2014, Wallace filed a motion to dismiss for statutory and constitutional

speedy trial violations. A hearing on the motion was held on August 5, 2014. Wallace only

contested two delays in the record—the time between August 13 and August 26, 2013, and the

time following the January 14, 2014 continuance due to the prosecutor’s family emergency.

       1
          Wallace’s attorney told the trial court that he had been told the previous Friday by the
prosecutor that the case would have to be continued due to a schedule conflict with another jury
trial. Although the order reflects that as one reason for the continuance, the trial court added that
it was granting the motion as a result of the prosecutor’s medical emergency as well. Wallace
does not contest either the legitimacy or the urgency of the medical emergency.
                                                 -3-
       The trial court denied Wallace’s motion to dismiss. The court determined that the August

delay was attributable to Wallace. The court also determined that the January 14, 2014

continuance tolled the speedy trial period because that delay was for a reason similar to those

enumerated in Code § 19.2-243. The court held that Wallace was not denied his constitutional

right to a speedy trial because his repeated requests for new attorneys were made “intentionally

to drag the case out” and the delay was Wallace’s own fault. Wallace entered a conditional

guilty plea on August 7, 2014. Wallace now appeals.

                                           II. ANALYSIS

                                     A. STANDARD OF REVIEW

       “‘[T]he burden of demonstrating that a delay in commencing trial is excused under Code

§ 19.2-243 lies upon the Commonwealth.’” Brown v. Commonwealth, 57 Va. App. 381, 389,

702 S.E.2d 582, 586 (2010) (quoting Robinson v. Commonwealth, 28 Va. App. 148, 153, 502
S.E.2d 704, 706 (1998)). “Proper assessment and determination of the merits of a statutory

speedy trial claim ‘involve a review of the whole record and a consideration of the trial court

orders in the context of the record that comes before’ the court.” Id. at 389-90, 702 S.E.2d at 586

(quoting Baity v. Commonwealth, 16 Va. App. 497, 503, 431 S.E.2d 891, 895 (1993) (en banc)).

“In its review, this Court will give deference to the trial court’s findings of fact, but review the

trial court’s ‘statutory interpretations and legal conclusions de novo.’” Id. at 390, 702 S.E.2d at

586 (quoting Sink v. Commonwealth, 28 Va. App. 655, 658, 507 S.E.2d 670, 671 (1998)). “‘On

appeal, constitutional arguments present questions of law that this Court reviews de novo.’”

Turner v. Commonwealth, 63 Va. App. 401, 407, 758 S.E.2d 81, 84 (2014) (quoting Crawford v.

Commonwealth, 281 Va. 84, 97, 704 S.E.2d 107, 115 (2011)).




                                                 -4-
                               B. STATUTORY SPEEDY TRIAL CLAIM

       Wallace’s statutory right to a speedy trial is governed by Code § 19.2-243, which

provides in part:

               Where a general district court has found that there is probable
               cause to believe that an adult has committed a felony, the accused,
               if he is held continuously in custody thereafter, shall be forever
               discharged from prosecution for such offense if no trial is
               commenced in the circuit court within five months from the date
               such probable cause was found by the district court . . . .

       “The five-month requirement translates ‘to 152 and a fraction days.’” Howard v.

Commonwealth, 55 Va. App. 417, 423, 686 S.E.2d 537, 540 (2009) (quoting Ballance v.

Commonwealth, 21 Va. App. 1, 6, 461 S.E.2d 401, 403 (1995)). The “five-month period begins

to run on the day after the preliminary hearing at which cause was found.” Robinson, 28

Va. App. at 152, 502 S.E.2d at 706. Any delays attributable to the defendant are subtracted from

the total number of days elapsed between the finding of probable cause to the commencement of

trial. See id. “If the time calculated exceeds 152 and a fraction days, the defendant ‘shall be

forever discharged from prosecution for such offenses.’” Id. (quoting Code § 19.2-243).

       Furthermore, if the accused is not tried within the period of time specified in the statute,

the burden is on the Commonwealth to explain and excuse the delay. Heath v. Commonwealth,

32 Va. App. 176, 181, 526 S.E.2d 798, 800 (2000) (en banc), aff’d, 261 Va. 389, 541 S.E.2d 906

(2001); Brown, 57 Va. App. at 389-90, 702 S.E.2d at 586. The Supreme Court has said that “it is

the prosecution which has the responsibility of vindicating society’s interests in swift and certain

justice.” Fowlkes v. Commonwealth, 218 Va. 763, 766, 240 S.E.2d 662, 664 (1978). Thus, to

avoid the statutory remedy of discharge from prosecution, “[t]he Commonwealth must prove that

the delay was based on ‘one of the reasons enumerated in [Code § 19.2-243] or on [the

accused’s] waiver, actual or implied, of his right to be tried within the designated period.’”

                                                -5-
Powell v. Commonwealth, 29 Va. App. 745, 748, 514 S.E.2d 785, 787 (1999) (second and third

alterations in original) (quoting Baker v. Commonwealth, 25 Va. App. 19, 22, 486 S.E.2d 111,

113, aff’d on reh’g en banc, 26 Va. App. 175, 493 S.E.2d 687 (1997)).

       Code § 19.2-243 enumerates seven excusable reasons for the Commonwealth’s “failure

to try” the accused within the statutory period. In relevant part, the speedy trial period is tolled

when delay is caused:

               2. By the witnesses for the Commonwealth being enticed or kept
               away, or prevented from attending by sickness or accident; [or]

                                    *    *    *    *    *   *   *

               4. By continuance granted on the motion of the accused or his
               counsel, or by concurrence of the accused or his counsel in such a
               motion by the attorney for the Commonwealth, or by the failure of
               the accused or his counsel to make a timely objection to such a
               motion by the attorney for the Commonwealth . . . [.]

       Here, the speedy trial period began on December 6, 2012, the day after Wallace’s

preliminary hearing. Seventy-six days may be counted against the Commonwealth for the period

between December 6, 2012 and February 19, 2013, when Wallace moved to continue the case.

Additionally, the sixty-seven days between the Commonwealth’s motion for a continuance on

June 7, 2013 and Wallace’s motion for a continuance on August 13, 2013 are counted against the

Commonwealth. Thus, the record reveals that a total of 143 days of delay are attributable to the

Commonwealth. On appeal, Wallace specifically argues that two additional periods of delay

should be attributed to the Commonwealth—the period between August 13 and August 26, 2013,

and the period between the Commonwealth’s January 14, 2014 motion to continue due to the

prosecutor’s family emergency and Wallace’s February 11, 2014 motion to continue. We

disagree and address each of Wallace’s claims in turn below.




                                                  -6-
                              1. August 13 - August 26, 2013 Delay

       Wallace argues that because the Commonwealth made a motion on June 7, 2013, to

continue the case until August 26, 2013, the Commonwealth is responsible for that entire period

of delay. However, the record reflects that Wallace requested a new attorney and made his own

motion for a continuance during this period. On June 10, 2013 and July 22, 2013, Wallace wrote

letters to the clerk of court requesting the appointment of new counsel. On August 13, 2013,

Wallace’s attorney made a motion to withdraw as counsel due to Wallace’s dissatisfaction. The

court entered an order granting this motion and appointed another attorney to represent Wallace.

The same order stated “on motion of the defendant, it is ordered that this matter be continued

until August 26, 2013 . . . .” Despite the clear language in the order indicating that the defense

made a motion to continue until August 26, 2013, Wallace argues that the Commonwealth is

responsible for the entire delay up until August 26, 2013.

       Under Code § 19.2-243(4), a period of delay is excused and not attributable to the

Commonwealth if the delay is caused “[b]y continuance granted on the motion of the accused or

his counsel, or by concurrence of the accused or his counsel in such a motion by the attorney for

the Commonwealth.”

       In determining whether the accused or his counsel made, concurred in, or failed to object

to a motion for a continuance, we must “confine our review to the record that comes before us.”

Godfrey v. Commonwealth, 227 Va. 460, 464, 317 S.E.2d 781, 783 (1984). “[T]he burden is on

the appellant to present to us a sufficient record from which we can determine whether the lower

court has erred in the respect complained of.” Justis v. Young, 202 Va. 631, 632, 119 S.E.2d
255, 256-57 (1961). “It is well established in this Commonwealth that a circuit court speaks only

through its written orders.” Roe v. Commonwealth, 271 Va. 453, 457, 628 S.E.2d 526, 528

(2006). And because “courts act by orders and decrees that become part of the record on appeal,
                                                -7-
[c]ontinuances in criminal cases must be documented to enable us to review and evaluate them

when they are challenged.” Godfrey, 227 Va. at 464, 317 S.E.2d at 783. Furthermore, we must

“‘consider[] . . . the trial court orders in the context of the record that comes before’ the court.”

Brown, 57 Va. App. at 389-90, 702 S.E.2d at 586 (quoting Baity, 16 Va. App. at 503, 431 S.E.2d

at 895).

       Here, the trial court’s August 13, 2013 order clearly states that the case was continued

“on motion of the defendant.” Additionally, the August 13 continuance was granted at the same

time that Wallace was appointed his third attorney because of his dissatisfaction with his

representation. Thereafter, Wallace requested two more attorneys for similar reasons. As the

trial court noted, the entire record indicates that Wallace made numerous requests for a new

attorney “intentionally to drag the case out.”

       Nevertheless, Wallace argues that this period of delay should be attributed to the

Commonwealth because it was the Commonwealth’s June 7 motion that originally continued the

case until August 26, 2013. We disagree and hold that Wallace acquiesced in that continuance

when he made his own intervening request on August 13, 2013. The Supreme Court addressed a

similar argument made by the defendant in Heath v. Commonwealth, 261 Va. 389, 541 S.E.2d
906 (2001). In Heath, the defendant made a motion for a psychiatric evaluation, which implicitly

required the circuit court to continue the case to provide time for the evaluation to be conducted.

Id. at 393, 541 S.E.2d at 908. The Court decided that the speedy trial clock was tolled for the

forty days between the defendant’s motion and the filing of the test results with the circuit court.

Id. at 393, 541 S.E.2d at 909. The Court held that “[o]ur conclusion is not altered by the fact that

Heath’s motion for a psychiatric examination was made when no trial date had been fixed and

trial of the case had been delayed by the Commonwealth’s request[.]” Id.



                                                 -8-
       When Wallace came before the court on August 13 and requested new counsel and

requested a continuance until August 26, he effectively joined the Commonwealth’s previous

motion for a continuance. And in accordance with Heath, that conclusion is not altered by the

fact that the case had originally been delayed on the Commonwealth’s request. Thus, Wallace

shares the responsibility for the delay from August 13 to August 26. Therefore, under Code

§ 19.2-243(4), the trial court did not err in ruling that those thirteen days of delay cannot be

attributed to the Commonwealth.

                                 2. January 14, 2014 Continuance

       Next, Wallace contends that the trial court erred in holding that the January 14, 2014

continuance tolled the speedy trial period. Wallace argues that the delay should be attributed to

the Commonwealth because the prosecutor’s family medical emergency did not fall under one of

the enumerated exceptions in Code § 19.2-243 and it was “not a situation beyond the

Commonwealth’s control because there were approximately twenty other prosecutors in the

Newport News Office of the Commonwealth’s Attorney who might have filled in for the

prosecutor[.]” We disagree.

       Although a prosecutor’s family emergency is not one of the enumerated reasons for delay

in Code § 19.2-243, the Supreme Court has repeatedly held that “the exceptions stated in the

statute are not meant to be all-inclusive, and other exceptions of a similar nature are implied.”

Hudson v. Commonwealth, 267 Va. 36, 41, 591 S.E.2d 679, 682 (2004); see also Moten v.

Commonwealth, 7 Va. App. 438, 442, 374 S.E.2d 704, 706 (1988); Cantwell v. Commonwealth,

2 Va. App. 606, 610, 347 S.E.2d 523, 525 (1986).

               “The truth is the statute never meant by its enumeration of
               exceptions, or excuses for failure to try, to exclude others of a
               similar nature or in pari ratione; but only to enact if the
               Commonwealth was in default for three terms without any of the
               excuses for the failure enumerated in the statute, or such like
                                                -9-
               excuses, fairly implicable by the Courts from the reason and spirit
               of the law, the prisoner should be entitled to his discharge.”

Stephens v. Commonwealth, 225 Va. 224, 230, 301 S.E.2d 22, 25 (1983) (quoting

Commonwealth v. Adcock, 49 Va. (8 Gratt.) 661, 681 (1851)); see also Wadley v.

Commonwealth, 98 Va. 803, 805, 35 S.E. 452, 453 (1900) (“[I]t would defeat rather than carry

out the purpose of the enactment to give its language [a] narrow and technical meaning.”).

Because Code § 19.2-243 is not all-inclusive, judicially recognized exceptions to the time

requirement are permissible as long as they are of a similar nature and have the same rationale as

the enumerated exceptions. See Stephens, 225 Va. at 230, 301 S.E.2d at 25.2 We have said that

the rationale behind the exceptions in Code § 19.2-243 is to “provide for speedy trial exceptions

in circumstances ‘beyond the control of the trial judge and the parties,’ when delays are

warranted to ‘ensure a fair trial to both the accused and the Commonwealth.’” Schwartz v.

Commonwealth, 45 Va. App. 407, 426, 611 S.E.2d 631, 641 (2005) (quoting Baity, 16 Va. App.

at 502, 431 S.E.2d at 894).

       Here, in the absence of express statutory language creating an exception for prosecutors

who must delay trial to attend to a family health emergency, we must consider whether such a

reason is “of a similar nature” and rationale to those enumerated in the statute. The second

exception listed in Code § 19.2-243 is for delay caused “[b]y the witnesses for the

Commonwealth being enticed or kept away, or prevented from attending by sickness or

accident.” The prosecutor, like a witness for the Commonwealth, is necessary for the

       2
         Since the Supreme Court’s holding in Stephens, Code § 19.2-243 has been amended by
the General Assembly eight times. “‘[W]here the General Assembly acts in an area in which this
Court has already spoken, it is presumed to know the law as the Court has stated it and to
acquiesce therein.’” Scott v. Commonwealth, 58 Va. App. 35, 49, 707 S.E.2d 17, 24 (2011)
(quoting Bell v. Commonwealth, 21 Va. App. 693, 699, 467 S.E.2d 289, 292 (1996)). Despite
multiple amendments, no action was taken to alter the holding in Stephens, and therefore we
presume that the General Assembly intended to allow for judicially recognized exceptions to
Code § 19.2-243.
                                              - 10 -
Commonwealth to properly present its case against a defendant. Like a witness, the prosecutor

has special knowledge of the legal and factual issues inherent in the case and, like a witness,

cannot simply be replaced at a moment’s notice. A jury trial cannot go forward in the absence of

any of the main participants, and a prepared prosecutor is undoubtedly one of those main

participants. When, due to factors beyond his or her control, an assigned prosecutor is unable to

be present for trial in a case such as this, a “delay[] [is] warranted to ‘ensure a fair trial to both

the accused and the Commonwealth.’” Schwartz, 45 Va. App. at 426, 611 S.E.2d at 631

(emphasis added). Here, the trial court made a factual finding that the prosecutor could not be

present for trial due to a legitimate and serious family medical emergency. While not one of the

exceptions specifically set out in Code § 19.2-243, that finding is most certainly an ‘“excuse[]

fairly implacable by the Courts from the reason and spirit of the law.’” Stephens, 225 Va. at 230,

301 S.E.2d at 25 (quoting Adcock, 49 Va. (8 Gratt.) at 681).3

        Wallace, however, argues that the Commonwealth should have re-assigned the next-day’s

jury trial to one of “at least twenty other prosecutors” in the office rather than asking for a

continuance to allow the assigned prosecutor to try the case. This argument, however, is based

on a faulty premise: that prosecutors are interchangeable and can be substituted, one for another,

on the eve of trial without adequate preparation.4


        3
         See, e.g., Schwartz, 45 Va. App. at 424, 611 S.E.2d at 640 (exception for investigator’s
post-surgery recovery time).
        4
          We note that as of January 14, 2014, the date of the continuance, the Commonwealth
was responsible for 143 days of the delay in the commencement of trial. Thus, the
Commonwealth had only nine more days to commence trial in order to do so within the 152-day
mandate of Code § 19.2-243. While Wallace objected to continuing the case from the January
14 trial date, he did not argue that a new prosecutor could be prepared for trial by January 23. In
fact, Wallace said nothing when the prosecutor represented to the trial court that “[w]e’ve spoken
with Defense Counsel and we’ve agreed to a date of March 12, 2014.” While it is clear that
Wallace objected to the continuance being granted, there is nothing in the record to suggest that
he objected to the length of the delay. Neither is there anything in the record to suggest that a
                                                - 11 -
       The Virginia State Bar Legal Ethics Committee has opined that a prosecutor taking a case

to trial without adequate preparation would violate the Rules of Professional Conduct because

“[t]he general duties of competence and diligence apply equally to all attorneys licensed to

practice in Virginia, including Commonwealth’s Attorneys.” Va. State Bar Legal Ethics Comm.,

Op. 1798 (2004) [hereinafter Op. 1798]; see also Yarbrough v. Commonwealth, 258 Va. 347,

361, 519 S.E.2d 602, 608 (1999). “Rule 1.1 [of the Virginia State Bar Rules of Professional

Conduct] requires an attorney to provide competent representation for his client; the rule defines

‘competent’ as including ‘the legal knowledge, skill, thoroughness and preparation reasonably

necessary for the representation.’” Op. 1798 (emphasis added). And, “Rule 1.3 requires an

attorney to perform his legal service with diligence and promptness.” Id. The Committee

recognized that although the Commonwealth is a different type of client, it is entitled to the same

high level of competence under the Rules as any other client. Id. While it is true that

prosecutors can and, often do, substitute for one another on short notice, they should do so only

when they can substitute competently and ethically. An experienced prosecutor may have no

trouble competently presenting a relatively uncomplicated prosecution with minimal preparation

time. It is quite another thing, however, to expect even the most veteran prosecutor to

competently try a sexual assault case such as this, involving an out of state juvenile victim, with

one day of preparation.5 See Va. State Bar Rules of Prof’l Conduct R. 1.1 cmt. 5 (“The required

attention and preparation are determined in part by what is at stake; major litigation and complex

transactions ordinarily require more elaborate treatment than matters of lesser consequence.”).

new prosecutor could have been prepared for trial by January 23, the date that the speedy trial
time limit ran out. Therefore, we limit our consideration to the reason for the continuance and do
not consider the reasonableness of length of the delay the continuance engendered.
       5
         In an unpublished opinion, we dispatched a similar argument by noting that “[n]o
principle of law provides a defendant with the right to have an incompetent prosecutor.” Tucker
v. Commonwealth, No. 1527-12-2, 2013 Va. App. LEXIS 192 (Va. Ct. App. July 2, 2013).
                                              - 12 -
        For the reasons stated, we hold that the delay necessitated by the trial court’s finding that

the prosecutor was unavailable for trial due to a legitimate medical emergency was delay of a

“similar nature” to the exceptions enumerated in Code § 19.2-243. Thus, the twenty-eight days

of delay between the Commonwealth’s January 14 motion and Wallace’s intervening February

11 motion should not be attributed to the Commonwealth.

        In summary, neither period of delay that Wallace is challenging on appeal is attributable

to the Commonwealth. The trial court correctly decided that only 143 days of delay counted

against the Commonwealth. This falls within the 152 and a fraction days allowed by Code

§ 19.2-243, and thus the trial court did not err in determining that Wallace received a trial within

the statutory speedy trial period.

                             C. CONSTITUTIONAL SPEEDY TRIAL CLAIM

        Wallace also argues that his right to a speedy trial under the Sixth Amendment to the

United States Constitution was violated. We disagree.

        “A claim of a violation of speedy trial rights under the federal constitution is resolved by

the balancing of four factors—length of delay, reason for delay, defendant’s assertion of his

right, and prejudice to the defendant.” Howard v. Commonwealth, 281 Va. 455, 462, 706 S.E.2d
885 (2011) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972)). “‘[S]peedy trial claims require a

functional analysis of the rights in the context of the particular facts’ of a case and, in the

‘balancing test,’ the ‘conduct of both the prosecution and the defendant is examined.’” Jones v.

Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196 (1992) (quoting Holliday v.

Commonwealth, 3 Va. App. 612, 616, 352 S.E.2d 362, 364 (1987)) (alteration in original).

                                             1. Length of Delay

        The first factor evaluated under the Barker analysis is the length of delay. “[A] suspect

becomes an ‘accused’ within the intendment of the Sixth Amendment when he is placed under
                                                 - 13 -
arrest.” Fowlkes, 218 Va. at 766, 240 S.E.2d at 664; Dillingham v. United States, 423 U.S. 64,

64-65 (1975). Here, the delay between arrest and trial was approximately twenty-three months.

“When the delay is so protracted as to be ‘presumptively prejudicial,’ the first factor becomes a

‘triggering mechanism’ which necessitates ‘inquiry into the other factors that go into the

balance.’” Fowlkes, 218 Va. at 766, 240 S.E.2d at 664 (quoting Barker, 407 U.S. at 530).

However, “[t]here is no bright line time limit that serves to automatically invoke a defendant’s

right to exploration of the other factors.” Beachem v. Commonwealth, 10 Va. App. 124, 131,

390 S.E.2d 517, 520 (1990). We assume without deciding that the nearly two years of delay in

this case triggers further inquiry.

                                       2. Reason for Delay

        “Once shown that there was a delay that was ‘presumptively prejudicial,’ the burden

‘devolves upon the Commonwealth to show, first, what delay was attributable to the defendant

and not to be counted against the Commonwealth and, second, what part of any delay

attributable to the prosecution was justifiable.’” Id. at 131-32, 390 S.E.2d at 520 (quoting

Fowlkes, 218 Va. at 767, 240 S.E.2d at 664). “It is in consideration of this factor that the intent

of the party causing the delay becomes highly relevant.” Id. at 132, 390 S.E.2d at 520.

        As discussed above, 143 days of delay between the preliminary hearing and trial were

non-excusable and attributable to the Commonwealth. We add to those 143 days the 104 days

between Wallace’s arrest and preliminary hearing because the constitutional speedy trial clock

begins at the time of a defendant’s arrest. See Fowlkes, 218 Va. at 766, 240 S.E.2d at 664.

Thus, for Sixth Amendment purposes, 247 days, or approximately eight months of delay, were

caused by the Commonwealth.

        The record reflects that the remaining fifteen months of delay were due to Wallace’s

conduct. Wallace filed numerous pro se letters with the court expressing his dissatisfaction with
                                               - 14 -
counsel and demanding new representation. The trial court appointed five different attorneys to

represent Wallace during the course of the proceedings. These appointments necessitated further

delays to allow new counsel time to prepare a defense. The trial court determined that Wallace

had requested multiple attorneys in order to “intentionally drag the case out.” We agree that

Wallace’s lack of cooperation with his numerous attorneys caused a majority of the delay in this

case. Wallace’s intent to slow the proceedings weighs against his claim that his constitutional

rights have been violated. See Moten, 7 Va. App. at 445-46, 374 S.E.2d at 708.

                                     3. Assertion of the Right

       The third Barker factor involves consideration of whether or not Wallace asserted his

right to a speedy trial. See Beachem, 10 Va. App. at 132, 390 S.E.2d at 521. Wallace sent letters

to the clerk of court alleging that his right to a speedy trial had been violated on June 10 and July

22, 2013. He also filed pro se motions demanding a speedy trial on February 4 and April 7,

2014. And on July 28, 2014, Wallace filed a motion to dismiss for lack of a speedy trial.

       Nevertheless, Wallace’s actions were not those “of a person seeking to obtain a speedy

trial.” Beachem, 10 Va. App. at 132, 390 S.E.2d at 521. Wallace undermined his own requests

to be brought to trial quickly with his lack of cooperation with numerous defense attorneys.

While Wallace asked for a speedy trial, he also filed multiple complaints against his attorneys,

requested appointment of new counsel five times, and made several motions for continuances to

allow each new attorney time to prepare. Wallace argues that some of his attorneys made these

motions for continuances without his consent and ignored his demands to go to trial. However,

defense counsel may “request or concur in a continuance without the consent or presence of a

defendant and a defendant will be bound by counsel’s assent to the delay.” Shearer v.

Commonwealth, 9 Va. App. 394, 402, 388 S.E.2d 828, 832 (1990); see also Butts v.

Commonwealth, 145 Va. 800, 809, 133 S.E. 764, 767 (1926).
                                               - 15 -
       Additionally, “[a] continuance can be granted over a defendant’s express objection and

still be attributable to him if the delay has been necessitated by circumstances caused or brought

about by the defendant.” Shearer, 9 Va. App. at 402, 388 S.E.2d at 832. Here, Wallace’s

motions for replacement counsel required the case to be continued so that new counsel had time

to confer with Wallace and prepare his defense. See id. at 401-02, 388 S.E.2d at 832. Because

Wallace created the circumstances that brought about delay, his “requests for a speedy trial were

not such as to indicate that he truly desired to be tried,” Beachem, 10 Va. App. at 132, 390

S.E.2d at 521, and therefore this factor also weighs against his claim.

                                            4. Prejudice

       Lastly, we consider whether Wallace was prejudiced by the delay. The United States

Supreme Court has identified three interests to consider when assessing this factor: “(i) to

prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the accused;

and (iii) to limit the possibility that the defense will be impaired. Of these, the most serious is

the last.” Barker, 407 U.S. at 532. Wallace asserts that he has been subjected to unnecessary

anxiety and concern and that the delay caused him to lose his job. However, as previously

discussed, Wallace’s actions were not those of someone truly concerned with getting to trial

quickly. Furthermore, Wallace does not claim that his defense was impaired by the delay in any

way.

       Balancing the conduct of the Commonwealth and the defendant in light of these four

factors, we conclude that the balance must be struck in the Commonwealth’s favor. Because of

Wallace’s significant role in delaying his own trial, his constitutional speedy trial claim cannot

prevail.




                                                - 16 -
                                     III. CONCLUSION

       For the reasons stated above, we find no violation of Wallace’s rights under Code

§ 19.2-243 or the Sixth Amendment. Accordingly, we affirm Wallace’s conviction.

                                                                                      Affirmed




                                             - 17 -